DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

a cleaning member adjacent to a distal end portion of the retaining member in claim 25
an actuation member translatably and rotatably engaged with the handle to enable independent axial translation movement and rotational movement of the actuation member in claim 25
a cleaning member located adjacent to a distal end portion of the tubular member, wherein the cleaning member is attached the distal end portion of the longitudinal wire member in Claim 30
an actuation member translatably and rotatably engaged with the handle to enable independent axial translation movement and rotational movement of the actuation member in Claim 30

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,058,291 (hereinafter ‘291). Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-9 of ‘291 teach all the features of Claims 25-33 of the present application with only minor differences in claim language.  Below is a mapping of Claims 25-33 of the current application to Claims 1-9 of ‘291.

In regard to claim 25, ‘291 discloses a laparoscope cleaning apparatus, comprising: a retaining member adapted for having a laparoscope mounted thereon; a handle attached to a proximate end portion of the retaining member; a cleaning member adjacent to a distal end portion of the retaining member; an actuation member translatably and rotatably engaged with the handle to enable independent axial translation movement and rotational movement of the actuation member, wherein the actuation member is coupled to the cleaning member to enable rotation of the actuation member to provide corresponding rotational movement of the cleaning member and axial translation of the actuation member to provide corresponding axial translation movement of the cleaning member, and wherein a longitudinal axis of the actuation member is skewed with respect to a longitudinal axis of a central aperture of the retaining member; and a longitudinal wire member having the cleaning member attached thereto at a distal end portion thereof and having the actuation member attached thereto at a proximate end portion thereof (Claim 1, Lines 1-36), wherein: 
the retaining member comprises a relief extending along at least a portion of a length of the retaining member; a longitudinal axis of the relief extends approximately parallel to the longitudinal axis of the central aperture of the retaining member; at least a portion of the longitudinal wire member between said distal and proximate end portions thereof is within the relief; the retaining member comprises a slot therein at the proximate end portion thereof; the slot intersects the relief; and a portion of the longitudinal wire member between the distal and proximate end portions thereof extends through the slot (Claim 1, Lines 37-50).

In regard to claim 26, ‘291 teaches wherein a longitudinal axis of the actuation member is an axis of rotation for said rotation of the actuation member and an axis of translation for said translation of the actuation member (Claim 2, Lines 1-4).

In regard to claim 27, ‘291 teaches wherein:
the retaining member comprises a relief extending along at least a portion of a length of the retaining member; and at least a portion of the longitudinal wire member between said distal and proximate end portions thereof is within the relief (Claim 3, Lines 2-7).

In regard to claim 28, ‘291 teaches wherein at least a portion of the relief intersects the central aperture of the retaining member (Claim 4, Lines 1-3).

In regard to claim 29, ‘291 teaches wherein at least a portion of the relief intersects the central aperture of the retaining member (Claim 5, Lines 1-3).

In regard to claim 30, ‘291 discloses a laparoscope cleaning apparatus, comprising:
a tubular member adapted for having a laparoscope engaged therewith, wherein the tubular member comprises a relief extending along at least a portion of a length of the tubular member and wherein a longitudinal axis of the relief extends approximately parallel to a longitudinal axis of the central aperture of the tubular member; a longitudinal wire member having a distal end portion and a proximate end portion, wherein at least a portion of the longitudinal wire member between said distal and proximate end portions thereof is within the relief; a cleaning member located adjacent to a distal end portion of the tubular member, wherein the cleaning member is attached the distal end portion of the longitudinal wire member; a handle attached to a proximate end portion of the tubular member; and an actuation member translatably and rotatably engaged with the handle to enable independent axial translation movement and rotational movement of the actuation member, wherein the actuation member is attached to the proximate end portion of the longitudinal wire member to enable rotation of the actuation member to provide corresponding rotational movement of the cleaning member and axial translation of the actuation member to provide corresponding axial translation movement of the cleaning member, wherein the longitudinal wire member extends contiguously from the cleaning member to the actuation member and wherein a longitudinal axis of the actuation member is skewed with respect to the longitudinal axis of the central aperture of the tubular member (Claim 6, Lines 1-33), wherein:
the tubular member comprises a slot therein at the proximate end portion thereof; the slot intersects the relief; and a portion of the longitudinal wire member between the distal and proximate end portions thereof extends through the slot (Claim 6, Lines 46-50).

In regard to claim 31, ’291 teaches wherein at least a portion of the relief intersects the central aperture of the tubular member (Claim 7, Lines 1-3).

In regard to claim 32, ‘291 teaches wherein the longitudinal axis of the actuation member is an axis of rotation for said rotation of the actuation member and an axis of translation for said translation of the actuation member (Claim 8, Lines 1-4).

In regard to claim 33, ‘291 teaches wherein at least a portion of the relief intersects the central aperture of the tubular member (Claim 9, Lines 1-3).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation "the tubular member" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 27 recites redundant limitations to limitation already recited in Claim 25.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akui et al. (US Patent Application Publication No. 2006/0199998, hereinafter Akui).

In regard to claim 25, Akui discloses a laparoscope cleaning apparatus (4, Fig. 1), comprising:
a retaining member (4A) adapted for having a laparoscope (2) mounted thereon (Fig. 1); 
a handle (4B) attached to a proximate end portion of the retaining member (Fig. 1); 
a cleaning member (9) adjacent to a distal end portion of the retaining member (Fig. 1); and 
an actuation member (12) translatably and rotatably engaged with the handle to enable independent axial translation movement and rotational movement of the actuation member, wherein the actuation member is coupled to the cleaning member to enable rotation of the actuation member to provide corresponding rotational movement of the cleaning member and axial translation of the actuation member to provide corresponding axial translation movement of the cleaning member (Figs. 3-10, Par. 78-110), wherein a longitudinal axis of the actuation member is skewed with respect to a longitudinal axis of a central aperture of the retaining member (Fig. 2); and
a longitudinal wire member (10) having the cleaning member attached thereto at a distal end portion thereof and having the actuation member attached thereto at a proximate end portion thereof (Fig. 5), wherein: 
the retaining member comprises a relief (4b) extending along at least a portion of a length of the retaining member (Fig. 5);
a longitudinal axis of the relief extends approximately parallel to the longitudinal axis of the central aperture of the retaining member (Fig. 5); 
at least a portion of the longitudinal wire member between said distal and proximate end portions thereof is within the relief (Fig. 5);
the retaining member comprises a slot therein at the proximal end portion thereof (Fig. 5); 
the slot intersects the relief (Fig. 5); and
a portion of the longitudinal wire member between the distal and proximate end portions thereof extends through the slot (Fig. 5).

In regard to claim 26, Akui teaches wherein a longitudinal axis of the actuation member is an axis of rotation for said rotation of the actuation member and an axis of translation for said translation of the actuation member (Fig. 2).

In regard to claim 27, Akui teaches wherein:
the retaining member comprises a relief (4b) extending along at least a portion of a length of the retaining member (Fig. 5); and 
at least a portion of the longitudinal wire member between said distal and proximate end portions thereof is within the relief (Fig. 5).

In regard to claim 28, Akui teaches wherein at least a portion of the relief intersects the central aperture of the retaining member (Fig. 5 illustrates the relief extending radially inward into the central aperture).

In regard to claim 29, Akui teaches wherein at least a portion of the relief intersects the central aperture of the retaining member (Fig. 5 illustrates the relief extending radially inward into the central aperture).
In regard to claim 30, Akui teaches laparoscope cleaning apparatus (4, Fig. 1), comprising:
a tubular member (4A) adapted for having a laparoscope (2) engaged therewith, wherein the tubular member comprises a relief (4b) extending along at least a portion of a length of the tubular member and wherein a longitudinal axis of the relief extends approximately parallel to a longitudinal axis of the central aperture of the tubular member (Fig. 2);
a longitudinal wire member (10) having a distal end portion and a proximate end portion, wherein at least a portion of the longitudinal wire member between said distal and proximate end portions thereof is within the relief (Fig. 2); 
a cleaning member (9) located adjacent to a distal end portion of the tubular member, wherein the cleaning member is attached the distal end portion of the longitudinal wire member (Figs. 2,5);
a handle (4B) attached to a proximate end portion of the tubular member (Fig. 5); and 
an actuation member (12) translatably and rotatably engaged with the handle to enable independent axial translation movement and rotational movement of the actuation member, wherein the actuation member is attached to the proximate end portion of the longitudinal wire member to enable rotation of the actuation member to provide corresponding rotational movement of the cleaning member and axial translation of the actuation member to provide corresponding axial translation movement of the cleaning member (Figs. 3-10, Par. 78-110), wherein the longitudinal wire member extends contiguously from the cleaning member to the actuation member (Fig. 5) and wherein a longitudinal axis of the actuation member is skewed with respect to the longitudinal axis of the central aperture of the tubular member (Fig. 5); wherein:
the tubular member comprises a slot therein at the proximate end portion thereof (via slot within relief (4b), Fig. 5); 
the slot intersects the relief (Fig. 5); and 
a portion of the longitudinal wire member between the distal and proximate end portions thereof extends through the slot (Fig. 5).

In regard to claim 31, Akui teaches wherein at least a portion of the relief intersects the central aperture of the tubular member (Fig. 5 illustrates the relief extending radially inward into the central aperture).

In regard to claim 32, Akui teaches wherein the longitudinal axis of the actuation member is an axis of rotation for said rotation of the actuation member and an axis of translation for said translation of the actuation member (Fig. 2).

In regard to claim 33, Akui teaches wherein at least a portion of the relief intersects the central aperture of the tubular member (Fig. 5 illustrates the relief extending radially inward into the central aperture).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	October 8, 2022